EXHIBIT 10.50







ENPHASE ENERGY, INC.
SEVERANCE AND CHANGE IN CONTROL BENEFIT PLAN
1.INTRODUCTION. This Enphase Energy, Inc. Severance and Change in Control
Benefit Plan (the “Plan”) is established by Enphase Energy, Inc. (the “Company”)
on March 6, 2013 (the “Effective Date”). The Plan provides for severance and
change in control benefits to selected employees of the Company. This document
constitutes the Summary Plan Description for the Plan.
2.    DEFINITIONS. For purposes of the Plan, the following terms are defined as
follows:
(a)    “Board” means the Board of Directors of the Company.
(b)    “Cause,” as determined by the Board acting in good faith and based on
information then known to it, means the Participant’s: (i) refusal or failure to
perform the Participant’s material, lawful and appropriate duties; (ii) material
violation of Company policy or any written agreement between the Company and the
Participant; (iii) repeated unexplained or unjustified absence from the Company;
(iv) intentional or negligent misconduct; (v) conviction of, or the entering of
a plea of nolo contendere with respect to, any felony or a crime involving moral
turpitude; (vi) unauthorized use or disclosure of any proprietary information or
trade secrets of the Company or any other party to whom the Participant owes an
obligation of non-disclosure as a result of the Participant’s relationship with
the Company; (vii) commitment of any act of fraud, embezzlement,
misappropriation, dishonesty or breach of fiduciary duty against the Company
that causes, or is likely to cause, material harm to the Company or its
subsidiaries or is intended to result in substantial personal enrichment; or
(viii) failure to cooperate with the Company in any investigation or formal
proceeding, including any government investigation.
(c)    “Change in Control” means the occurrence of any of the following events:
(i)    any sale or exchange of the capital stock by the shareholders of the
Company in one transaction or series of related transactions where more than 50%
of the outstanding voting power of the Company is acquired by a person or entity
or group of related persons or entities; or
(ii)    any reorganization, consolidation or merger of the Company where the
outstanding voting securities of the Company immediately before the transaction
represent or are converted into less than fifty percent (50%) of the outstanding
voting power of the surviving entity (or its parent corporation) immediately
after the transaction; or




--------------------------------------------------------------------------------



(iii)    the consummation of any transaction or series of related transactions
that results in the sale of all or substantially all of the assets of the
Company; or
(iv)    any “person” or “group” (as defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) becoming the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities representing more than fifty percent (50%) of the voting power of the
Company then outstanding.
Notwithstanding the foregoing, the term Change in Control will not include a
sale of assets, merger or other transaction effected exclusively for the purpose
of changing the domicile of the Company. To the extent required for compliance
with Section 409A of the Code, in no event will a Change in Control be deemed to
have occurred if such transaction is not also a “change in the ownership or
effective control of” the Company or “a change in the ownership of a substantial
portion of the assets of” the Company as determined under Treasury Regulations
Section 1.409A-3(i)(5) (without regard to any alternative definition
thereunder).
(d)    “Change in Control Termination” means a Participant’s Involuntary
Termination, that occurs (i) in connection with a Change in Control, or (ii)
within the twelve-month period immediately following, a Change in Control. The
Plan Administrator shall irrevocably determine, in its sole discretion, whether
a Participant incurs a Change in Control Termination by virtue of clause (i) of
the preceding sentence. If such a determination is made, the Plan Administrator
shall notify the Participant that the Involuntary Termination shall be deemed a
Change in Control Termination on or prior to the date of such termination.
(e)    “Code” means the Internal Revenue Code of 1986, as amended.
(f)    “Common Stock” means the common stock of the Company.
(g)    “Disability” means the Participant’s inability, due to physical or mental
incapacity, to perform the Participant’s duties with reasonable accommodation
for a period of ninety (90) consecutive days or one hundred and twenty (120)
days during any consecutive six-month period.
(h)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(i)    “Good Reason” means, without the Participant’s written consent: (i) a
material reduction or material adverse change in job duties, responsibilities or
authority inconsistent with the Participant’s position with the Company;
provided, however, that any such reduction or change after a Change in Control
(or similar corporate transaction that does not constitute a Change in Control)
shall not constitute Good Reason by virtue of the fact that the Participant is
performing similar duties and responsibilities in a larger organization; (ii) a
material reduction of the Participant’s then current base salary, representing a
reduction of more than ten percent (10%) of the Participant’s




--------------------------------------------------------------------------------



then current base salary; provided, that an across-the-board reduction in the
salary level of all executive officers of the Company by the same percentage
amount as part of a general salary level reduction shall not constitute such a
material salary reduction; (iii) a material reduction of the Participant’s
target bonus opportunity; provided, that an across-the-board reduction in the
target bonus opportunities of all executive officers of the Company shall not
constitute such a material reduction in target bonus opportunity; (iv) the
relocation of the principal place for performance of the Participant’s duties to
the Company to a location more than fifty (50) miles from the Company’s then
current location, which relocation is adverse to the Participant, except for
required travel on the Company’s business; (v) any material breach by the
Company of the Plan or any other written agreement between the Company and the
Participant; or (vi) the failure by any successor to the Company to assume the
Plan and any obligations under the Plan; provided, that the Participant gives
written notice to the Company of the event forming the basis of the termination
for Good Reason within sixty (60) days after the date on which the Company gives
written notice to the Participant of the Company’s affirmative decision to take
an action set forth in clause (i), (ii), (iii), (iv) or (v) above, the Company
fails to cure such basis for the Good Reason resignation within thirty (30) days
after receipt of the Participant’s written notice and the Participant terminates
his or her employment within thirty (30) days following the expiration of the
cure period.
(j)    “Involuntary Termination” means a Participant’s (i) termination of
employment by the Company, resulting in a Separation from Service, for a reason
other than due to death, Disability, or for Cause or (ii) termination of
employment, resulting in a Separation from Service, for Good Reason.
(k)    “Participant” means each individual who is employed by the Company, has
been designated as a Participant by the Plan Administrator, and has received and
returned a signed Participation Notice.
(l)    “Participation Notice” means the latest notice delivered by the Company
to a Participant informing the Participant that he or she is eligible to
participate in the Plan as a Tier I Participant, Tier II Participant or Tier III
Participant, substantially in the form attached hereto as EXHIBIT A.
(m)    “Plan Administrator” means the Board or any committee of the Board duly
authorized to administer the Plan. The Plan Administrator may, but is not
required to be, the Compensation Committee of the Board. The Board may at any
time administer the Plan, in whole or in part, notwithstanding that the Board
has previously appointed a committee to act as the Plan Administrator.
Notwithstanding the foregoing, upon and after the consummation of a Change in
Control, the Plan Administrator shall mean the Representative.
(n)    “Qualifying Termination” means an Involuntary Termination or a Change in
Control Termination.




--------------------------------------------------------------------------------



(o)    “Release Effective Date” means the date, which must occur during the
Release Period, on which the Release becomes effective and is no longer
revocable by the Participant.
(p)    “Release” has the meaning set forth in Section 5.
(q)    “Release Period” means the sixty-day period following a Participant’s
Qualifying Termination during which the Release must be executed (and not
revoked) by the Participant.
(r)    “Representative” means one or more members of the Board or persons
designated by the Board prior to or in connection with a Change in Control to
administer the Plan.
(s)    “Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.
(t)    “Tier I Participant” means any Participant designated by the Plan
Administrator as a Tier I Participant (as set forth in the Participant’s
Participation Notice).
(u)    “Tier II Participant” means any Participant designated by the Plan
Administrator as a Tier II Participant (as set forth in the Participant’s
Participation Notice).
(v)    “Tier III Participant” means any Participant designated by the Plan
Administrator as a Tier III Participant (as set forth in the Participant’s
Participation Notice).
3.    ELIGIBILITY FOR BENEFITS.
(a)    Eligibility; Exceptions to Benefits. Subject to the terms and conditions
of the Plan, the Company will provide the benefits described in Section 4 to the
affected Participant. A Participant will not receive benefits under the Plan (or
will receive reduced benefits under the Plan) in the following circumstances, as
determined by the Plan Administrator, in its sole discretion:
(i)    The Participant’s employment is terminated by either the Company or the
Participant for any reason other than a Qualifying Termination.
(ii)    The Participant has not entered into the Company’s standard form of
Employee Invention Assignment and Confidentiality Agreement or any similar or
successor document (the “Confidentiality Agreement”).
(iii)    The Participant has failed to execute and allow to become effective the
Release (as defined and described below) within the Release Period.
(iv)    The Participant has failed to return all Company Property. For this
purpose, “Company Property” means all paper and electronic Company documents
(and all copies thereof) created and/or received by the Participant during his
or her period of employment with the Company




--------------------------------------------------------------------------------



and other Company materials and property that the Participant has in his or her
possession or control, including, without limitation, Company files, notes,
drawings records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, without limitation, leased vehicles,
computers, computer equipment, software programs, facsimile machines, mobile
telephones, servers), credit and calling cards, entry cards, identification
badges and keys, and any materials of any kind that contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof, in whole or in part). As a condition to receiving benefits under the
Plan, a Participant must not make or retain copies, reproductions or summaries
of any such Company documents, materials or property. However, a Participant is
not required to return his or her personal copies of documents evidencing the
Participant’s hire, termination, compensation, benefits and stock options and
any other documentation received as a stockholder of the Company.
(b)    Termination and/or Recoupment of Benefits.
(v)    A Participant’s right to receive benefits under the Plan will terminate
immediately if, at any time prior to or during the period for which the
Participant is receiving benefits under the Plan, the Participant, without the
prior written approval of the Plan Administrator, engages in a Prohibited Action
(as defined below). In addition, if benefits under the Plan have already been
paid to a Participant and a Participant subsequently engages in a Prohibited
Action during the Prohibited Period (or it is determined that a Participant
engaged in a Prohibited Action prior to receipt of such benefits), any benefits
previously paid to the Participant shall be subject to recoupment by the Company
on such terms and conditions as shall be determined by the Plan Administrator,
in its sole discretion. The “Prohibited Period” shall commence on the date of
the Participant’s Qualifying Termination and continue for the number of months
corresponding to the applicable Severance Multiplier set forth in Section
4(b)(iv) below.
(vi)    A “Prohibited Action” shall occur if the Participant:
(1)    breaches a material provision of the Confidentiality Agreement and/or any
obligations of confidentiality, non-solicitation, non-disparagement, no
conflicts or non-competition set forth in the Participant’s employment
agreement, offer letter, any other written agreement between the Participant and
the Company, or under applicable law;
(2)    encourages or solicits any of the Company’s then current employees to
leave the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or




--------------------------------------------------------------------------------



(3)    induces any of the Company’s then current clients, customers, suppliers,
vendors, distributors, licensors, licensees, or other third parties to terminate
their existing business relationship with the Company or interferes in any other
manner with any existing business relationship between the Company and any then
current client, customer, supplier, vendor, distributor, licensor, licensee, or
other third parties.
4.    PAYMENTS & BENEFITS UPON A QUALIFYING TERMINATION. Except as may otherwise
be provided in the Participant’s Participation Notice, in the event of a
Qualifying Termination, the Company will provide the payments and benefits
described in this Section 4, subject to the terms and conditions of the Plan.
For the avoidance of doubt, the Plan does not provide for duplication (in whole
or in part) of benefits with any other agreement or plan.
(a)    Payment of Accrued Obligations. The Company shall pay to each eligible
Participant who incurs a Qualifying Termination a lump sum payment in cash, paid
in accordance with applicable law, equal to the sum of (i) the Participant’s
accrued but unpaid base salary and any accrued but unpaid vacation pay through
the date of the Qualifying Termination, and (ii) any earned but unpaid annual
bonus for any fiscal year preceding the fiscal year in which the termination
occurs.
(b)    Cash Severance. Subject to the execution (and non-revocation) of the
Release, the Participant will receive as severance an amount equal to (i) the
applicable Severance Multiplier (as defined below) multiplied by the
Participant’s Base Salary (the “Severance Payment”) and (ii) the Pro-Rata Bonus.
Such amounts will be payable in accordance with Section 4(b)(iii) below.
(i)    Base Salary. For this purpose, “Base Salary” means 1/12th of the
Participant’s annual base salary (excluding incentive pay, premium pay,
commissions overtime, bonuses and other forms of variable compensation) as in
effect on (A) the date of the Involuntary Termination or (B) in the case of a
Change in Control Termination, the date of the Change in Control.
(ii)    Pro-Rata Bonus. For this purpose, the “Pro-Rata Bonus” means an amount
equal to the product of (A) the Participant’s target annual bonus (under the
Company’s annual bonus plan or program) calculated at 100% of target levels as
specified in such Company bonus plan or program as in effect immediately prior
to the date of the Qualifying Termination and (B) a fraction, the numerator of
which is the number of days in such fiscal year in which the Participant was
employed by the Company preceding and including the date of the Qualifying
Termination and the denominator of which is the number of calendar days in such
fiscal year.
(iii)    Payment Schedule. The Severance Payment and the Pro-Rata Bonus will be
made on the first payroll date that occurs more than five (5) days after the
date on which the Release becomes effective (the “Release Effective Date”).
Notwithstanding the foregoing, to the extent required to comply with Section
409A (as defined below), in the event that the Release Period spans two calendar
years such that the Release Effective Date could occur in either of such
calendar




--------------------------------------------------------------------------------



years, the Severance Payment to be made to the Participant will be made in the
second calendar year.
(iv)    Severance Multiplier. The “Severance Multiplier” is determined as
follows: (1) for Tier I Participants, the Severance Multiplier is equal to
twelve (12); (2) for Tier II Participants, the Severance Multiplier is equal to
(A) six (6) for an Involuntary Termination and (B) nine (9) for a Change in
Control Termination; and (3) for Tier III Participants, the Severance Multiplier
is equal to (A) six (6) for an Involuntary Termination and (B) nine (9) for a
Change in Control Termination.
(c)    COBRA Payments; Special Severance Payments.
(i)    COBRA Payment Period. If the Participant is eligible for and has made the
necessary elections for continuation coverage pursuant to COBRA under a group
health, dental or vision plan sponsored by the Company, the Company will pay, as
and when due directly to the COBRA carrier, the COBRA premiums necessary to
continue the Participant’s COBRA coverage for the Participant and the
Participant’s eligible dependents from the date of the Qualifying Termination
until the earliest to occur of (i) the number of months equal to the
Participant’s applicable Severance Multiplier, (ii) the expiration of the
Participant’s eligibility for the continuation coverage under COBRA, and
(iii) the date on which the Participant becomes eligible for health insurance
coverage in connection with new employment or self-employment (such period, the
“COBRA Payment Period”). The Participant agrees to promptly notify the Company
as soon as the Participant becomes eligible for health insurance coverage in
connection with new employment or self-employment.
(ii)    Special Severance Payment. Notwithstanding Section 4(c)(i) above, if at
any time the Company determines, in its sole discretion, that the payment of the
COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including, without limitation, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act and any
other subsequent amendments), then in lieu of providing the benefit set forth in
Section 4(c)(i) above, the Company will instead pay the Participant, on the
first day of each month of the remainder of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premiums for that month, subject to
applicable tax withholdings and deductions (such amount, the “Special Severance
Payment”).
(iii)    Payment Schedule. The Company will make the first payment under this
Section 4(c) (and, in the case of the Special Severance Payment, such payment
will be made to the Participant, in a lump sum) within five (5) business days
after the Release Effective Date. Notwithstanding the foregoing, to the extent
required to comply with Section 409A (as defined below), in the event that the
Release Period spans two calendar years such that the Release Effective Date
could occur in either of such calendar years, the first payment to be made under
this Section




--------------------------------------------------------------------------------



4(c) will be made in the second calendar year (and, if applicable, will include
any amounts that the Company otherwise would have paid through such date), with
the balance of the payments (if applicable) paid thereafter on the original
schedule.
(d)    Accelerated Vesting.
(i)    Involuntary Termination. Subject to the Participant’s execution (and
non-revocation) of the Release, upon an Involuntary Termination, Tier I and Tier
II Participants shall be entitled to the following benefits.
(1)    Tier I Participants. Upon an Involuntary Termination, the vesting and
exercisability (if applicable) of all outstanding unvested equity awards under
the Company’s equity incentive plans that are held by Tier I Participants on the
date of such Involuntary Termination will be accelerated by twenty-five percent
(25%). Such vesting acceleration of the Participant’s outstanding unvested
equity awards shall be accelerated on a category-by-category basis, as
applicable (e.g., twenty-five percent (25%) of outstanding and unvested stock
options shall vest and become exercisable, the restrictions with respect to
twenty-five percent (25%) of outstanding and unvested restricted shares will
lapse, etc.).
(2)    Tier II Participants. Upon an Involuntary Termination, the vesting and
exercisability (if applicable) of all outstanding unvested equity awards granted
to Tier II Participants under the Company’s equity incentive plans prior to
April 1, 2012 (the “Tier II Eligible Equity Awards”) that are held by a Tier II
Participant on the date of such Participant’s Involuntary Termination will
accelerate and vest in full. For the avoidance of doubt, there will be no
vesting acceleration of any outstanding equity awards for Tier II Participants
that are not Tier II Eligible Equity Awards.
(ii)    Change in Control Termination. Subject to the Participant’s execution
(and non-revocation) of the Release, upon a Change in Control Termination, the
vesting and exercisability (if applicable) of all outstanding unvested equity
awards granted under the Company’s equity incentive plans that are held by a
Participant on the date of the Change in Control Termination will be accelerated
in full. Such vesting acceleration shall apply to Tier I Participants, Tier II
Participants and Tier III Participants.
(e)    Extension of Post-Termination Exercise Period. All outstanding stock
options and other equity awards which carry a right to exercise that are held by
a Participant under the Company’s equity incentive plans as of the date of the
Qualifying Termination will expire on the earlier of (A) the original term of
such outstanding equity awards as set forth in the applicable award agreement or
the equity incentive plan, subject to earlier termination in the event of a
Change in Control as set forth in the terms of the applicable equity incentive
plan and definitive agreement




--------------------------------------------------------------------------------



for such Change in Control transaction, and (B) the date which occurs on the
first anniversary of the Participant’s Qualifying Termination.
5.    CONDITIONS AND LIMITATIONS ON BENEFITS.
(a)    Release. To be eligible to receive any benefits under the Plan, a
Participant must sign a general waiver and release in substantially the form
attached hereto as EXHIBIT B, EXHIBIT C, or EXHIBIT D, as appropriate (the
“Release”), and such release must be executed (and not revoked) by the
Participant in accordance with its terms, in each case within the Release
Period. The Plan Administrator, in its sole discretion, may modify the form of
the required Release to comply with applicable law, and any such Release may be
incorporated into a termination agreement or other agreement with the
Participant.
(b)    Prior Agreements; Certain Reductions. The Plan Administrator will reduce
a Participant’s benefits under the Plan by any other statutory severance
obligations or contractual severance benefits, obligations for pay in lieu of
notice, and any other similar benefits payable to the Participant by the Company
(or any successor thereto) that are due in connection with the Participant’s
Qualifying Termination and that are in the same form as the benefits provided
under the Plan (e.g., equity award vesting credit). Without limitation, this
reduction includes a reduction for any benefits required pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act of 1988 and any similar state or
local laws (collectively, the “WARN Act”), (ii) a written employment, severance
or equity award agreement with the Company, (iii) any Company policy or practice
providing for the Participant to remain on the payroll for a limited period of
time after being given notice of the termination of the Participant’s
employment, and (iv) any required salary continuation, notice pay, statutory
severance payment, or other payments either required by local law, or owed
pursuant to a collective labor agreement, as a result of the termination of the
Participant’s employment. The benefits provided under the Plan are intended to
satisfy, to the greatest extent possible, and not to provide benefits
duplicative of, any and all statutory, contractual and collective agreement
obligations of the Company in respect of the form of benefits provided under the
Plan that may arise out of a Qualifying Termination, and the Plan Administrator
will so construe and implement the terms of the Plan. Reductions may be applied
on a retroactive basis, with benefits previously provided being recharacterized
as benefits pursuant to the Company’s statutory or other contractual
obligations. The payments pursuant to the Plan are in addition to, and not in
lieu of, any unpaid salary, bonuses or employee welfare benefits to which a
Participant may be entitled for the period ending with the Participant’s
Qualifying Termination.
(c)    Mitigation. Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under




--------------------------------------------------------------------------------



the Plan be reduced by any compensation earned by a Participant as a result of
employment by another employer or any retirement benefits received by such
Participant after the date of the Participant’s termination of employment with
the Company.
(d)    Indebtedness of Participants. If a Participant is indebted to the Company
on the effective date of his or her Qualifying Termination, the Company reserves
the right to offset the payment of any benefits under the Plan by the amount of
such indebtedness. Such offset will be made in accordance with all applicable
laws. The Participant’s execution of the Participation Notice constitutes
knowing written consent to the foregoing.
(e)    Parachute Payments.
(i)    Except as otherwise expressly provided in an agreement between a
Participant and the Company, if any payment or benefit the Participant would
receive in connection with a Change in Control from the Company or otherwise (a
“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment will be equal to the Reduced Amount. The “Reduced Amount” will be either
(A) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or (B) the largest portion, up to and
including the total, of the Payment, whichever amount ((A) or (B)), after taking
into account all applicable federal, state, provincial, foreign, and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Participant’s receipt, on an after-tax
basis, of the greatest economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction in the payments and/or benefits will occur
in the manner that results in the greatest economic benefit to the Participant,
as determined in this paragraph; provided, that if more than one method of
reduction will result in the same economic benefit, the portions of the Payment
shall be reduced pro rata.
(ii)    The professional firm engaged by the Company for general tax purposes as
of the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 5(e). If the professional
firm so engaged by the Company is serving as an accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such professional firm required to be made
hereunder. Any good faith determinations of the professional firm made hereunder
shall be final, binding and conclusive upon the Company and the Participant.
6.    TAX MATTERS.




--------------------------------------------------------------------------------



(a)    Application of Section 409A of the Code. It is intended that all of the
payments and benefits provided under the Plan satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Code and
the regulations and other guidance thereunder and any state law of similar
effect (collectively, “Section 409A”) provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9), and the Plan will
be construed to the greatest extent possible as consistent with those
provisions. To the extent not so exempt, the Plan (and any definitions in the
Plan) will be construed in a manner that complies with Section 409A, and will
incorporate by reference all required definitions and payment terms.
Notwithstanding anything to the contrary herein, to the extent required to
comply with Section 409A, a termination of employment shall not be deemed to
have occurred for purposes of any provision of the Plan providing for the
payments of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A and, for purposes of any such provision of the Plan, references
to a “resignation,” “termination, “termination of employment” or like terms
shall mean separation from service. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulations Section
1.409A-2(b)(2)(iii)), a Participant’s right to receive any installment payments
under the Plan will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment under the Plan will at all
times be considered a separate and distinct payment. If the Plan Administrator
determines that any of the payments upon a Separation from Service provided
under the Plan (or under any other arrangement with the Participant) constitute
“deferred compensation” under Section 409A and if the Participant is a
“specified employee” of the Company, as such term is defined in Section
409A(a)(2)(B)(i), at the time of his or her Separation from Service, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the payments upon a
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six (6) months and one (1) day after the effective date of
the Participant’s Separation from Service, and (ii) the date of the
Participant’s death (such earlier date, the “Delayed Initial Payment Date”), the
Company will (A) pay to the Participant a lump sum amount equal to the sum of
the payments upon Separation from Service that the Participant would otherwise
have received through the Delayed Initial Payment Date if the commencement of
the payments had not been delayed pursuant to this Section 6(a), and
(B) commence paying the balance of the payments in accordance with the
applicable payment schedules set forth above. No interest will be due on any
amounts so deferred.
(b)    Withholding. All payments and benefits under the Plan will be subject to
all applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.
(c)    Tax Advice. By becoming a Participant in the Plan, the Participant agrees
to review with Participant’s own tax advisors the federal, state, provincial,
local, and foreign tax consequences of participation in the Plan. The
Participant will rely solely on such advisors and not on any




--------------------------------------------------------------------------------



statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) will be
responsible for the Participant’s own tax liability that may arise as a result
of becoming a Participant in the Plan.
7.    REEMPLOYMENT. In the event of a Participant’s reemployment by the Company
during the period of time in respect of which severance benefits have been
provided (that is, benefits as a result of a Qualifying Termination), the
Company, in its sole and absolute discretion, may require such Participant to
repay to the Company all or a portion of such severance benefits as a condition
of reemployment.
8.    CLAWBACK; RECOVERY. All payments and severance benefits provided under the
Plan will be subject to recoupment in accordance with any clawback policy that
the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. In addition, the Board may
impose such other clawback, recovery or recoupment provisions as the Board
determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of common stock of
the Company or other cash or property upon the occurrence of a termination of
employment for Cause. No recovery of compensation under such a clawback policy
will be an event giving rise to a right to resign for Good Reason, constructive
termination, or any similar term under any plan of or agreement with the
Company.
9.    RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.
(a)    Exclusive Discretion. The Plan Administrator (or the Representative, as
applicable) will have the exclusive discretion and authority to establish rules,
forms, and procedures for the administration of the Plan and to construe and
interpret the Plan and to decide any and all questions of fact, interpretation,
definition, computation or administration arising in connection with the
operation of the Plan, including, without limitation, the eligibility to
participate in the Plan, the amount of benefits paid under the Plan and any
adjustments that need to be made in accordance with the laws applicable to a
Participant. The rules, interpretations, computations and other actions of the
Plan Administrator (or the Representative, as applicable) will be binding and
conclusive on all persons.
(b)    Amendment or Termination. The Company reserves the right to amend or
terminate the Plan, any Participation Notice issued pursuant to the Plan or the
benefits provided hereunder at any time; provided, however, that no such
amendment or termination will apply to any Participant who would be adversely
affected by such amendment or termination unless such Participant consents in
writing to such amendment or termination. Any action amending or terminating the
Plan or any Participation Notice will be in writing and executed by a duly
authorized officer of the Company.




--------------------------------------------------------------------------------



10.    NO IMPLIED EMPLOYMENT CONTRACT. The Plan will not be deemed (i) to give
any employee or other service provider any right to be retained in the employ or
services of the Company, or (ii) to interfere with the right of the Company to
discharge any employee or other service provider at any time, with or without
Cause, which right is hereby reserved.
11.    LEGAL CONSTRUCTION. The Plan will be governed by and construed under the
laws of the State of California (without regard to principles of conflict of
laws), except to the extent preempted by ERISA.
12.    CLAIMS, INQUIRIES AND APPEALS.
(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is set forth in
Section 14(d).
(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(4)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 12(d).
The notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.




--------------------------------------------------------------------------------



The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review will be in writing and will be addressed to:
Enphase Energy, Inc.
Attn: Vice President, Human Resources
1420 N. McDowell Blvd.
Petaluma, CA 94954
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or the applicant’s representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review will take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits, in whole or in part, the notice will set
forth, in a manner designed to be understood by the applicant, the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;




--------------------------------------------------------------------------------



(3)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the applicant’s claim; and
(4)    a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 12(a), (ii) has
been notified by the Plan Administrator that the application is denied, (iii)
has filed a written request for a review of the application in accordance with
the appeal procedure described in Section 12(c), and (iv) has been notified that
the Plan Administrator has denied the appeal. Notwithstanding the foregoing, if
the Plan Administrator does not respond to an applicant’s claim or appeal within
the relevant time limits specified in this Section 12, the applicant may bring
legal action for benefits under the Plan pursuant to Section 502(a) of ERISA.
13.    BASIS OF PAYMENTS TO AND FROM PLAN. All benefits under the Plan will be
paid by the Company. The Plan will be unfunded, and benefits hereunder will be
paid only from the general assets of the Company.
14.    OTHER PLAN INFORMATION.
(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 20-4645388. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 510.
(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
Enphase Energy, Inc.
Attn: Senior Corporate Counsel





--------------------------------------------------------------------------------



1420 N. McDowell Blvd
Petaluma, CA 94954
(d)    Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:
Enphase Energy, Inc.
Attn: Plan Administrator of the Severance and Change in Control Benefit Plan
1420 N. McDowell Blvd
Petaluma, CA 94954
The Plan Sponsor’s and Plan Administrator’s telephone number is (707) 763-4784.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
15.    STATEMENT OF ERISA RIGHTS.
Participants in the Plan (which is a welfare benefit plan sponsored by Enphase
Energy, Inc.) are entitled to certain rights and protections under ERISA. For
purposes of this Section 15 and, under ERISA, Participants are entitled to:


Receive Information About the Plan and Benefits
(a)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(b)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and
(c)    Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each Participant with a
copy of this summary annual report.
Prudent Actions By Plan Fiduciaries
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of Participants and beneficiaries. No one,
including a Participant’s employer, union (if applicable) or any other person,




--------------------------------------------------------------------------------



may fire a Participant or otherwise discriminate against a Participant in any
way to prevent the Participant from obtaining a Plan benefit or exercising a
Participant’s rights under ERISA.
Enforcement of Participant Rights
If a claim for a Plan benefit is denied or ignored, in whole or in part, a
Participant has a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if a Participant requests a copy of Plan documents or the latest
annual report from the Plan, if applicable, and does not receive them within
thirty (30) days, the Participant may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay the Participant up to $110 a day until the Participant receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.
If a Participant has a claim for benefits that is denied or ignored, in whole or
in part, the Participant may file suit in a state or federal court.
If a Participant is discriminated against for asserting the Participant’s
rights, the Participant may seek assistance from the U.S. Department of Labor,
or may file suit in a federal court. The court will decide who should pay court
costs and legal fees. If a Participant is successful, the court may order the
person the Participant has sued to pay these costs and fees. If the Participant
loses, the court may order the Participant to pay these costs and fees, for
example, if it finds the Participant’s claim is frivolous.
Assistance With Questions
If a Participant has any questions about the Plan, the Participant should
contact the Plan Administrator. If a Participant has any questions about this
statement or about the Participant’s rights under ERISA, or if the Participant
needs assistance in obtaining documents from the Plan Administrator, the
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the Participant’s telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. The Participant may also obtain certain
publications about the Participant’s rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
16.    GENERAL PROVISIONS.
(a)    Notices. Any notice, demand or request required or permitted to be given
by either the Company or a Participant pursuant to the terms of the Plan will be
in writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the




--------------------------------------------------------------------------------



Participant’s Company email account and to the Company email account of the
Company’s Senior Corporate Counsel), or deposited in the U.S. Mail, First Class
with postage prepaid, and addressed to the parties, in the case of the Company,
at the address set forth in Section 14(d), in the case of a Participant, at the
address as set forth in the Company’s employment file maintained for the
Participant as previously furnished by the Participant or such other address as
a party may request by notifying the other in writing.
(b)    Transfer and Assignment. The rights and obligations of a Participant
under the Plan may not be transferred or assigned without the prior written
consent of the Company. The Plan will be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.
(c)    Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
(d)    Severability. Should any provision of the Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.
(e)    Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.
17.    APPROVAL OF THE PLAN. The Plan shall become effective on the date it is
adopted and approved by the Compensation Committee of the Board of Directors of
the Company.






--------------------------------------------------------------------------------







EXHIBIT A
ENPHASE ENERGY, INC.
SEVERANCE AND CHANGE IN CONTROL BENEFIT PLAN
PARTICIPATION NOTICE
To:    
Date:    
Enphase Energy, Inc. (the “Company”) has adopted the Enphase Energy, Inc.
Severance and Change in Control Benefit Plan (the “Plan”). The Company is
providing you this Participation Notice to inform you that you have been
designated as a [Tier I] [Tier II] [Tier III] Participant in the Plan. A copy of
the Plan document is attached to this Participation Notice. The terms and
conditions of your participation in the Plan are as set forth in the Plan and
this Participation Notice, which together constitute the Summary Plan
Description for the Plan.
By accepting participation, you represent that you have either consulted your
personal tax or financial planning advisor about the tax consequences of your
participation in the Plan, or you have knowingly declined to do so. [In
addition, you agree that by accepting participation in the Plan as a [Tier I]
[Tier II] [Tier III] Participant, the [INSERT NAME OF APPLICABLE AGREEMENT] (the
“Prior Agreement”) shall automatically become null and void and of no further
force and effect and you shall have no further rights under the Prior Agreement,
effective as of the date set forth above.]
Please return to the Company’s Vice President of Human Resources a copy of this
Participation Notice signed by you and retain a copy of this Participation
Notice, along with the Plan document, for your records.




 
ENPHASE ENERGY, INC.:
 
 
 
 
 
(Signature)
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
PARTICIPANT:
 
 
 
 
 
(Signature)
 
 
 
 
By:
 
 
Date:
 





EXHIBIT B
RELEASE AGREEMENT
[EMPLOYEES AGE 40 OR OVER; INDIVIDUAL TERMINATION]
I understand and agree completely to the terms set forth in the Enphase Energy,
Inc. Severance and Change in Control Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my Confidentiality Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”) and the federal Employee Retirement Income Security Act of 1974 (as
amended.
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any




--------------------------------------------------------------------------------



written indemnification agreement with the Company or its affiliate to which I
am a party; the charter, bylaws, or operating agreements of the Company or its
affiliate; or under applicable law; or (b) any rights which cannot be waived as
a matter of law. In addition, I understand that nothing in this Release prevents
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or the Department of Labor, except that
I hereby waive my right to any monetary benefits in connection with any such
claim, charge or proceeding. I hereby represent and warrant that, other than the
claims identified in this paragraph, I am not aware of any claims I have or
might have that are not included in the Release.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an
officer of the Company; and (e) this Release will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after I sign this Release.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.
[I represent that I am not aware of any claim by me other than the claims that
are released by this Release. I acknowledge that I may hereafter discover claims
or facts in addition to or different than those which I now know or believe to
exist with respect to the subject matter of this Release and which, if known or
suspected at the time of entering into this Release, may have materially
affected this Release and my decision to enter into it. Nevertheless, I hereby
waive any right, claim or cause of action that might arise as a result of such
different or additional claims or facts and I hereby expressly waive any and all
rights and benefits confirmed upon me by the provisions of California Civil Code
Section 1542, which provides as set forth below, as well as under any other
statute or common law principles of similar effect:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”]




--------------------------------------------------------------------------------



I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.




 
PARTICIPANT:
 
 
 
 
 
(Signature)
 
 
 
 
By:
 
 
Date:
 





--------------------------------------------------------------------------------







EXHIBIT C
RELEASE AGREEMENT
[EMPLOYEES AGE 40 OR OVER; GROUP TERMINATION]
I understand and agree completely to the terms set forth in the Enphase Energy,
Inc. Severance and Change in Control Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my Confidentiality Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), or the federal Employee Retirement Income Security Act of 1974 (as
amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the Department of Labor, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Release.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA, that: (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have seven (7) days following the date I
sign this Release to revoke the Release by providing written notice to an office
of the Company; (e) this Release will not be effective until the date upon which
the revocation period has expired, which will be the eighth day after I sign
this Release; and (f) I have received with this Release a detailed list of the
job titles and ages of all employees who were terminated in this group
termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.
[I represent that I am not aware of any claim by me other than the claims that
are released by this Release. I acknowledge that I may hereafter discover claims
or facts in addition to or different than those which I now know or believe to
exist with respect to the subject matter of this Release and which, if known or
suspected at the time of entering into this Release, may have materially
affected this Release and my decision to enter into it. Nevertheless, I hereby
waive any right, claim or cause of action that might arise as a result of such
different or additional claims or facts and I hereby expressly waive any and all
rights and benefits confirmed upon me by the provisions of California Civil Code
Section 1542, which provides as set forth below, as well as under any other
statute or common law principles of similar effect:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”]
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.


 
PARTICIPANT:
 
 
 
 
 
(Signature)
 
 
 
 
By:
 
 
Date:
 





EXHIBIT D
RELEASE AGREEMENT
[EMPLOYEES UNDER AGE 40]
I understand and agree completely to the terms set forth in the Enphase Energy,
Inc. Severance and Change in Control Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my Confidentiality Agreement.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns, from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to and including the date I sign this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company and its affiliates, or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), or the federal Employee Retirement Income Security Act of
1974 (as amended).
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the Department of Labor, except that I hereby waive my right to
any monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the claims identified in this
paragraph, I am not aware of any claims I have or might have that are not
included in the Release.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, or otherwise;
and I have not suffered any on-the-job injury for which I have not already filed
a workers’ compensation claim.
[I represent that I am not aware of any claim by me other than the claims that
are released by this Release. I acknowledge that I may hereafter discover claims
or facts in addition to or different than those which I now know or believe to
exist with respect to the subject matter of this Release and which, if known or
suspected at the time of entering into this Release, may have materially
affected this Release and my decision to enter into it. Nevertheless, I hereby
waive any right, claim or cause of action that might arise as a result of such
different or additional claims or facts and I hereby expressly waive any and all
rights and benefits confirmed upon me by the provisions of California Civil Code
Section 1542, which provides as set forth below, as well as under any other
statute or common law principles of similar effect:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”]
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.




 
PARTICIPANT:
 
 
 
 
 
(Signature)
 
 
 
 
By:
 
 
Date:
 





